Citation Nr: 1202209	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to reimbursement for medical expenses incurred by the Veteran for inpatient treatment from January 20, 2010 through February [redacted], 2010.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to August 1982.  He died on February [redacted], 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) South Central Health Care Network in Flowood, Mississippi, which denied payment to Integris Baptist Medical Center, the appellant, for inpatient care provided to the Veteran from January 20, 2010 through February [redacted], 2010.


FINDINGS OF FACT

1.  From January 20, 2010 through February [redacted], 2010 the Veteran received inpatient treatment from the appellant for pneumonia and respiratory failure.

2.  The treatment provided by the appellant was for a continued medical emergency, and the appellant attempted to transfer the Veteran to a VA facility. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses for inpatient treatment from January 20, 2010 through February [redacted], 2010 have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.120, 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the appellant.
II.  Relevant Law, Factual Background and Analysis

The appellant seeks reimbursement for inpatient care provided to the Veteran from January 20, 2010 through February [redacted], 2010.  

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120.  The Veteran was not service-connected for any disorders.  Since the Veteran did not have any service-connected disabilities, reimbursement is not possible under 38 U.S.C.A. § 1728.

Section 1725, Title 38, United States Code, was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553  (1999) (effective May 29, 2000).  To be entitled to the payment for emergency care under this Act, all of the following criteria must be met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2011).

The Veteran was transferred to the appellant's facility on January 20, 2010 after being hospitalized for ten days following emergency care at another private facility for pneumonia and acute respiratory distress syndrome that required the use of mechanical ventilation.  The Veteran was admitted to the appellant's intensive care unit.  A discharge summary from the appellant's facility indicates that VA was contacted on January 22, 2010 in order for the Veteran to be transferred and that he was placed on a waiting list.  VA contacted the appellant in the evening that a bed was available but when the appellant followed up later in the evening that was no longer the case.  It was noted that the Veteran was not eligible for VA longterm acute care because he was not service-connected.  A February 5, 2010 notation in the treatment records indicates that no beds were available at the VA hospital.  The Veteran passed away in the appellant's facility on February [redacted], 2010.

In a June 2010 statement, a registered nurse from the appellant's facility wrote that the Veteran was transferred to them on January 20, 2010 because he needed further ventilator management by a pulmonologist that the other private facility could not provide.  The Veteran was admitted to the appellant's intensive care unit.  The statement further indicates that the appellant continued to check with VA after January 22 regarding available beds for the Veteran. 

In July 2010, W.M., D.O., a VA physician, reviewed the record and wrote that it would have been appropriate for the Veteran to have been transferred from the first non-VA facility to a VA medical center.  He acknowledged that there was no VA bed available at the time the second non-VA facility contacted VA, he did not address the issue of whether a VA bed was available at the time of transfer from the first non-VA facility.  He went on to say that, when the Veteran was transferred to the appellant's facility, it was essentially for long term care, was non-emergent, and  was without VA authorization.  

Notwithstanding Dr. W.M.'s conclusions, the record clearly shows that the Veteran was hospitalized at the first private facility for emergency care due to shortness of breath with difficulty breathing.  He was found to have life threatening hyponatremia and was treated for pneumonia.  The Veteran was transferred to the appellant's facility because he needed ventilator management by a pulmonologist.  

While the Veteran was not admitted to the appellant's facility for an initial emergency evaluation, the record, again, clearly shows that it was for treatment related to a continued medical emergency.  Furthermore, within two days the appellant attempted to transfer the Veteran to a VA facility, and was advised he could not be transferred due to a lack of a VA bed.  Dr. W.M. acknowledges this.

Reimbursement of medical expenses incurred at the appellant's facility from January 20, 2010 through February [redacted], 2010 is warranted.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.
ORDER

Reimbursement for unauthorized medical expenses for treatment provided by appellant from January 20, 2010 through February [redacted], 2010 is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


